DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 31-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches sensing a position of a target, comprising at least two sensor elements and a target, wherein at least one sensor element of the at least two sensor elements generates a magnetic field, wherein at least one other sensor element of the at least two sensor elements receives the magnetic field and outputs at least one signal associated with the received magnetic field, wherein the target affects a coupling of a magnetic flux of the magnetic field between the at least one sensor element generating the magnetic field and the at least one other sensor element receiving the magnetic field. See for example, Madni (U.S. Publication No. 2001/0005133). The prior art does not teach, in combination with the additionally recited features, wherein the target is non-rotational invariant and comprises at least one slit and/or recess oriented along a preferred direction for the magnetic flux coupling to produce at least one directional magnetic field which deforms the course of the magnetic field lines of the generated magnetic field.

Claim Objections
Claims 31, 39 and 43 are objected to because of the following informalities:  
Claim 31 recites both “an apparatus for sensing a position of a target” as well as “in particular for offset invariant sensing of the position of the target”. The applicant should amend the claim to recite one or the other.  

Claim 43 recites both “sensing a position of a target” as well as “in particular for offset invariant sensing of the position of the target”. The applicant should amend the claim to recite one or the other.
Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to claims 31, 39 and 43 discussed supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kluge (U.S. Publication No. 2021/0048316) shares a common assignee and some common inventors. It appears to be related or similar subject matter to that disclosed in the present application. Similarly, Kluge (U.S. Publication No. 2019/0226877) also shares the assignee and at least one common inventor with the present application. It is directed towards inductive position sensing. Venzal (U.S. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852